DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “103" and "104" in Fig. 1B have both been used to designate “the interior of the wrap 101”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claim will be interpreted by the wrap 101 has an interior area and that the heating element is located inside the interior of the wrap. Applicant is recommended to make appropriate correction to overcome this issue.
Claim Objections
Claim 1 line 7 objected to because of the following informalities:  the term “Wherein” should be “wherein” or Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the term “inch” should be “inches” or appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinseley et al (US 4800904 A) in view of Simon et al  (US 20050011780 A1).
Regarding claim 1. Kinseley discloses a pre-packaged artificial nail removal apparatus for removing artificial nails, the apparatus comprising: an aluminum foil wrap (Fig. 1, 11 and Cl 2 line 64-67) , the wrap having a top (Annotated Fig. 3 below), an interior (18) and a bottom (Annotated Fig. 3 below), wherein the top having a middle portion (Annotated Fig. 3 below); a pad (Annotated Fig. 3 below), the pad having a top and a bottom (Annotated Fig. 3 below), wherein the bottom of the pad being securely coupled to the middle portion of the top of the wrap (Annotated Fig. 3 below); and wherein the pad being configured to receive a chemical material (Cl 3 line 1-4). Kinseley does not disclose the interior of the wrap having a heating element.  

    PNG
    media_image1.png
    856
    873
    media_image1.png
    Greyscale

Simon teaches a personal care applicator that can be used as a nail polish remover (Para. 0005) with heat generating element of activatable carbon (Para. 0029) such that the heat generating substances, in and of themselves, are known. By way of example, iron- containing 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the nail removal apparatus of Kinseley be made with the carbon heat activated element as taught by Simon such that the heat generating substances, in and of themselves, are known. By way of example, iron- containing substances (or other metals/alloys, particularly in powder form) are known to generate heat upon exposure to air or oxygen as the iron (or other metal) oxidizes. Various forms of such substances can be devised to control the amount of heat produced by controlling or accelerating the speed of the oxidation reaction. In addition to iron or another metal, such substances can include carbon (such as an activated carbon), vermiculite or salt and water. 
Regarding claim 2, Kinseley and Simon disclose the claimed invention of claim 1. Kinseley further discloses the bottom of the pad being securely coupled (Annotated Fig. 3 above, Cl. 2 line 27-31 “bonded”) to the middle portion of the top of the wrap, but it is silent to an adhesive material. Simon further teaches and adhesive (Para. 0033) such that the various seals or seams which complete the periphery of the package and the periphery of the article can also be formed by various means such as heat or ultrasonic welding, adhesives, stitching, etc (Para. 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the pad of nail removal apparatus of Kinseley be attached to the wrap by an adhesive as taught by Simon such that the various seals or seams which complete the periphery of the package and the periphery of the article can also be formed by various means such as heat or ultrasonic welding, adhesives, stitching, etc.
Regarding claim 4, Kinseley and Simon disclose the claimed invention of claim 1. Simon further teaches the heating element being configured to include at least one of:  iron, water, activatable carbon, vermiculite and salt (Para. 0029).
Regarding claim 5, Kinseley and Simon disclose the claimed invention of claim 4. Simon further teaches the heating element being activated by activating the activatable carbon (Para. 0029).
Regarding claim 6-8, Kinseley and Simon disclose the claimed invention of claim 1. Kinseley does not explicitly disclose the apparatus having width of two (2) inches and length of four (4) inches. However, Kinseley shows relatively close dimensions of the apparatus (11) as shown in figures 1 and 3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Kinseley and Simon to have width of two (2) inches, and length of four (4) inches to make the device portable and allow the use to carry it during travel and minimize its storage space.
Furthermore, the instant disclosure describes the selection of the width and length dimensions as merely preferable [0014] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of width and length dimension of the apparatus is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Regarding claim 9, Kinseley and Simon disclose the claimed invention of claim 1. Kinseley further teaches the wrap (11) being made of an aluminum foil material (Cl 2 line 64-67)
Regarding claim 10, Kinseley and Simon disclose the claimed invention of claim 1. Kinseley further teaches the pad (17) being absorbent (Cl. 3 line 1-2).  
Regarding claim 11, Kinseley and Simon disclose the claimed invention of claim 10. Kinseley further teaches the pad being made of a cotton material (Cl 1 line 46-48).  
Regarding claim 12-14, Kinseley and Simon disclose the claimed invention of claim 1. Kinseley does not explicitly disclose the pad being a width of one (1) inch, a length of two (2) inches, and a height of two (2) inches. However, Kinseley shows relatively close dimensions of the width, length, and height of the apparatus (11) as shown in figures 1- 3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Kinseley and Simon to have a width of one (1) inch, a length of two (2) inches, and a height of two (2) inches to make the device portable and allow the use to carry it during travel and minimize its storage space.
Furthermore, the instant disclosure describes the selection of the width and length dimensions as merely preferable [0016] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of width and length dimension of the apparatus is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Regarding claim 16, Kinseley and Simon disclose the claimed invention of claim 1. Kinseley further discloses the apparatus (11) being a rectangular shape (Fig. 2).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinseley  et al (US 4800904 A), Simon et al  (US 20050011780 A1) as applied to claim 1 above, and further in view of  Horvath et al (US 20130074859 A1).
Regarding claim 3 and 15, Kinseley and Simon disclose the claimed invention of claim 1, but they are silent to the adhesive material being aluminum tape and the chemical material being acetone.
Horvath teaches a foil roll for use with pad for removing nail gel and acrylic with the pad (15) attached to the foil (13) using any suitable adhesive which is not dissolved by acetone (para. 0011) such that the pad is affixed to the foil using any suitable adhesive which is not dissolved by acetone or other solution use to remove the nail gel or acrylic nails (para. 0011).


Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772